Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 objected to because of the following informalities:  
Claim 1 states in lines 14-19, “electrical signal from an outside…received light signal from the outside”. The applicant is requested to incorporate what “an outside” comprises in order to make the claim clear.
Claim 3 states in line 13, “received light signal from an outside”. The applicant is requested to incorporate what “an outside” comprises in order to make the claim clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 states, “reduce the light intensity of the transmission light signal to a sufficiently low value”. This part of the limitation is vague and confusing to the examiner. It is not at all clear what is the metes and bounds of a “sufficiently low value” and if it comprises a value of greater than equal to zero.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP2016149685).
Regarding claim 1, Yamanaka teaches an optical transceiver (Fig. 1, transceiver 1) comprising: an optical transmitter comprising: a quadrature modulator (Fig. 2, quadrature modulator 14 within modulator 5 of Fig. 1) that optically modulates continuous light outputted from a light source by a transmission electric signal (paragraph [22], The DP-QPSK modulator 5 and the modulator drive unit 7 constitute an optical transmission unit that converts a transmission side electric signal ST including a data signal input from a host device or the like to be transmitted outside…), the quadrature modulator comprising a parent Mach-Zehnder modulator (Fig. 2, parent modulator 44) provided with a child Mach-Zehnder modulator (Fig. 2, child modulator 41/42) and a phase modulation unit (Fig. 2, electrodes 61 a/b, 62a/b) in each of a pair of paths obtained by branching the continuous light outputted from the light source (Fig. 2, branched from wg2), multiplexing outputs of the pair of paths and outputting a transmission light signal (Fig. 2, multiplexed output at wg6), and a transmission electric circuit that applies the transmission electric signal corresponding to an input electric signal from an outside to the quadrature modulator (Fig. 2, drive signal generation unit 7b); a control circuit that applies a bias voltage to the quadrature modulator (Fig. 2, bias controller 7a); and 23Docket No. 22120.47an optical receiver that causes the continuous light from the light source to interfere with a received light signal from the outside, converts the signal to an electric signal and outputs the electric signal to the outside as an output electric signal (paragraph [22], the optical receiving unit 9 converts the received light from the outside into a receiving side electric signal SR by interfering with the locally oscillating light supplied from the light source 3…the electric signal SR is output to the host device), wherein when blocking the transmission light signal, the transmission electric circuit stops the transmission electric signals and the control circuit adjusts the bias voltage so that a phase difference between the continuous light passing through one path of the child Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [45], when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero) and the control the control circuit adjusts the bias voltage so that a phase difference between the continuous light passing through one path of the parent Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], the TX_disable function is activated, the drive signal generation circuit 7b stops the differential voltage signal by setting the amplitude of the differential voltage signal to zero. At the same time, the bias control circuit 7a has a phase difference between the XI modulation signal and the XQ modulation signal output by 41 and 42 becoming zero…The bias voltage applied to the child modulators 41 and 42 and the parent modulator 44 is changed so the phase difference from the XQ modulated signal is 180 degrees).
Although Yamanaka doesn’t explicitly show that the child modulators are also controlled to have a phase difference of 180 degrees, paragraph 45 states “when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero” i.e. given that the output light from the child modulators 41 and 42 that is input to the pair of optical wave guides 44a and 44b respectively, of the parent modulator 44 is zero, the optical power of the output light as well as the optical power of the inverted light of the parent modulator 44 are also zero. The “inverted light” as taught by Yamanaka is the light that has been multiplexed such that the phase difference is 180 degrees in which case “the optical output of the parent modulator 44 is also zero”. Therefore, one of ordinary skill in the art would have found it obvious to configure the phase difference between the continuous light that travels through one path and the continuous light that travels through the other part to be 180 degrees in order to block the transmission light.
Regarding claim 2, Yamanaka teaches the optical transceiver according to claim 1, wherein when blocking the transmission light signal, the control circuit controls the bias voltage so that light intensity detected by a 24Docket No. 22120.47light-receiving device that receives part of the transmission light signal becomes minimum (Fig. 2, receiving device 11; paragraph [17], the power of the transmitted light output from the parent modulator can be sufficiently reduced to the minimum).  
Regarding claim 3, Yamanaka teaches a method for controlling an optical transceiver (Fig. 1, transceiver 1) comprising: an optical transmitter in which a quadrature modulator (Fig. 2, quadrature modulator 14 within modulator 5 of Fig. 1) outputs a transmission light signal (paragraph [22], The DP-QPSK modulator 5 and the modulator drive unit 7 constitute an optical transmission unit that converts a transmission side electric signal ST including a data signal input from a host device or the like to be transmitted outside…), the quadrature modulator being provided with a parent Mach-Zehnder modulator (Fig. 2, parent modulator 44) constructed such that a child Mach-Zehnder modulator is nested in each of a pair of paths (Fig. 2, child modulator 41/42) obtained by branching the continuous light outputted from a light source (Fig. 2, branched from wg2); a control circuit that applies a bias voltage to the quadrature modulator (Fig. 2, bias controller 7a); and an optical receiver that causes the continuous light from the light source to interfere with a received light signal from an outside (paragraph [22], the optical receiving unit 9 converts the received light from the outside into a receiving side electric signal SR by interfering with the locally oscillating light supplied from the light source 3…the electric signal SR is output to the host device), wherein when blocking the transmission light signal, the control circuit stops a transmission electric signal (Fig. 2, from drive signal generation unit 7b), and adjusts the 25Docket No. 22120.47bias voltage so that a phase difference between the continuous light passing through one path of the child Mach-Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [45], when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero), and a phase difference between the continuous light passing through one path of the parent Mach- Zehnder modulator and the continuous light passing through the other path becomes 180 degrees (paragraph [41], the TX_disable function is activated, the drive signal generation circuit 7b stops the differential voltage signal by setting the amplitude of the differential voltage signal to zero. At the same time, the bias control circuit 7a has a phase difference between the XI modulation signal and the XQ modulation signal output by 41 and 42 becoming zero…The bias voltage applied to the child modulators 41 and 42 and the parent modulator 44 is changed so the phase difference from the XQ modulated signal is 180 degrees).
Although Yamanaka doesn’t explicitly show that the child modulators are also controlled to have a phase difference of 180 degrees, paragraph 45 states “when the TX_Disable function is activated, the differential voltage signal that has been applied to the child modulators 41 and 42 is stopped and as a result all light multiplexed by the child modulators 41 and 42 becomes inverted light and therefor the optical output of the parent modulator 44 is also zero” i.e. given that the output light from the child modulators 41 and 42 that is input to the pair of optical wave guides 44a and 44b respectively, of the parent modulator 44 is zero, the optical power of the output light as well as the optical power of the inverted light of the parent modulator 44 are also zero. The “inverted light” as taught by Yamanaka is the light that has been multiplexed such that the phase difference is 180 degrees in which case “the optical output of the parent modulator 44 is also zero”. Therefore, one of ordinary skill in the art would have found it obvious to configure the phase difference between the continuous light that travels through one path and the continuous light that travels through the other part to be 180 degrees in order to block the transmission light.  
Regarding claim 4, Yamanaka teaches the method for controlling an optical transceiver according to claim 3, wherein when blocking the transmission light signal, the control circuit controls the bias voltage so that light intensity of a light signal obtained by branching part of the transmission light signal becomes minimum (Fig. 2, receiving device 11; paragraph [17], the power of the transmitted light output from the parent modulator can be sufficiently reduced to the minimum).  

Regarding claim 5, Yamanaka teaches the method for controlling an optical transceiver according to claim 4, wherein control over the parent Mach-Zehnder modulator and control over the child Mach-Zehnder modulator are 26Docket No. 22120.47alternately repeated to reduce the light intensity of the transmission light signal to a sufficiently low value (paragraph [45], lines 17-18, The TX_Disable function…attenuates the optical power to a certain value or less i.e. to a sufficiently low value). 
Although Yamanaka doesn’t explicitly teach alternately repeating control in order to reduce to the intensity, Yamanaka teaches reducing the light intensity to a sufficiently low value. It would have been obvious to try as a matter of design choice by one of ordinary skill in the art before the effective filing date of the invention to perform such repetition in order to yield the predictable results of reducing the intensity of the transmission light signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637